Detailed Action
This Final office action is responsive to the amendment filed on 07/21/2021 which is a continuation of Application 15/884,191 filed on 01/30/2018 (now issued as patent no US 10453560 B1). 
Claims 1-20 are pending in the case. Claims 1 and 10 are the independent claims. Claim 7 is amended claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejection:
In view of Applicant’s amendment to claim 7, the 112(b) rejection of claim 7 have been withdrawn.
Double Patenting:
Applicant’s arguments regarding the given double patenting rejections to claims 1, 10 and 13-20 have been fully considered but are not persuasive. 
The applicant alleges that the combination of Morieux and Smith fails to disclose or make obvious the actions of identifying based at least in part on the selected navigation position, a set of candidate actions and displaying the set of candidate actions on the graphical display in a selection control panel of the context-aware virtual keyboard, wherein each action of the set of candidate actions is derived from an evaluation of whether the action is chemically feasible, as recited by independent claims 1 and 10.
Response: The examiner respect fully disagrees with the applicant. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). Morieux precisely teach that identifying, by the processor, based at least in part on the selected navigation position, a set of candidate actions and display the set of candidate actions on the graphical display in a selection control panel of the context-aware virtual keyboard (see Col:3 and Ln: 10). input corresponding to a selection of a navigation position, wherein the navigation position corresponds to the location of an atom, bond, chemical structure portion, or reaction arrow in the 
	Further Smith precisely teach Fig:15 and [0067]; methods may prevent addition of the structure element representation 1504 to the chemical structure representation 1502 if the addition is not chemically feasible, further see into [0054]; if the user attempts to add a triple bond to a chemical structure representation and the triple bond is not feasible, the user may be prevented from adding the triple bond. Likewise, if the user attempts to introduce a stereo chemical bond assignment that is not chemically valid, the user may be prevented from introducing the stereo chemical bond assignment. Similar rules may be used to prevent the user from adding structural elements, such as bonds or atoms, to a chemical structure representation that would result in a chemically invalid structure. In one embodiment, the rules are used to determine one or more “snap-to” positions at locations of feasible attachment of a group or structural element the user is attempting to add to the chemical structure representation.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims. Therefore, the given double patent rejection has been remains sustained for claims 1, 10 and 13-2.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim Rejection:
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive. 
Applicants argue that the claims are allowable over Clark, Ghassabian and Smith fails to disclose or make obvious the actions of identifying, based at least in part on the selected navigation position, a set of candidate actions and displaying the set of candidate actions on the graphical display in a selection control panel of the context-aware virtual keyboard, wherein each action of the set of candidate actions is 
Response: Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). 
Clark precisely teach a method of editing a chemical structure on a touch-screen graphical user interface into Fig:4 and [0084]; selection of one atom, functional group, or bond in the context of one or more atoms, bonds, or molecules may be accomplished by operating the touch-screen with a particular gesture, a single tap. The molecules may be selected in relation to any part of the overall system. The machine then interprets the gesture as an atom, a functional group, or a bond selection and further [0099] teaching about creating and editing of molecular structures on a touch-screen may include many of the creating and editing operations previously performed using a mouse or a keyboard.
Ghassabian precisely teach a method to assign a virtual keypad to the touch sensitive pad such that user gestures on the pad correspond to keys of the virtual keypad, see into Fig:6 and [0142].
Smith precisely teach Fig:15 and [0067]; methods may prevent addition of the structure element representation 1504 to the chemical structure representation 1502 if the addition is not chemically feasible, further see into [0054]; if the user attempts to add a triple bond to a chemical structure representation and the triple bond is not feasible, the user may be prevented from adding the triple bond. Likewise, if the user attempts to introduce a stereo chemical bond assignment that is not chemically valid, the user may be prevented from introducing the stereo chemical bond assignment. Similar rules may be used to prevent the user from adding structural elements, such as bonds or atoms, to a chemical structure representation that would result in a chemically invalid structure. In one embodiment, the rules are used to determine one or more “snap-to” positions at locations of feasible attachment of a group or structural element the user is attempting to add to the chemical structure representation).
Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more efficient and intuitive user interfaces for drawing and editing chemical structures on a touch screen using 

Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the independent claims 1 and 10. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for independent claims 1 and 10. The foregoing applies to all independent claims and their dependent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

Claims 1, 10 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 34 of U.S. Patent No. 10453560 B1 in view of Smith et al. (US Pub. NO. 20130222265 A1). 
Independent claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 34 of U.S. Patent No. 10453560 B1, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other. Refer to the individual comparisons below for details.
Current CON Application 16/589,341
Claims 1, 10 and 13-20
U.S. Patent No: US 10453560 B2 (Application no: 15884191)
Claims 1-9 and 34
1. An apparatus for creating or editing a graphical representation of a chemical structure using a context-aware virtual keyboard, the apparatus comprising: 
a memory for storing a set of instructions; and a processor for executing the set of instructions, wherein the instructions, when executed, cause the processor to: 
provide a graphical representation of at least a portion of an in-progress chemical structure for presentation on a graphical display in a canvas panel of the context-aware virtual keyboard; 
receive an input, from a navigation control panel of the context-aware virtual 
identify, based at least in part on the selected navigation position, a set of candidate actions and display the set of candidate actions on the graphical display in a selection control panel of the context-aware virtual keyboard, wherein each action of the set of candidate actions is derived from an evaluation of whether the action is chemically feasible;  
receive an input from the selection control panel of the context-aware virtual keyboard corresponding to a selection of an action from the set of candidate actions; and 
update the graphical representation based on the selected action by at least one of: 
(i) appending a chemical structure associated with the selected action to the in-progress chemical structure at an atom, chemical bond, or chemical 
(ii) replacing or partially replacing the atom, chemical bond, or chemical structure portion corresponding to the navigation position in the in-progress chemical structure with the chemical structure associated with the selected action; and, 
(iii) modifying the atom, chemical bond, chemical structure portion, or a reaction arrow corresponding to the navigation position in the in-progress chemical structure according to the selected action.

a memory for storing a set of instructions; and a processor for executing the set of instructions, wherein the instructions, when executed, cause the processor to: 
provide a graphical representation of at least a portion of an in-progress chemical structure for presentation on a graphical display in a canvas panel of the context-aware virtual keyboard; 
receive an input, from a navigation control panel of the context-aware virtual 
identify, based at least in part on the selected navigation position, a set of candidate actions and display the set of candidate actions on the graphical display in a selection control panel of the context-aware virtual keyboard;



receive an input from the selection control panel of the context-aware virtual keyboard corresponding to a selection of an action from the set of candidate actions; and 
update the graphical representation based on the selected action by: 

(i) appending a chemical structure associated with the selected action to the in-progress chemical structure at an atom, chemical bond, or chemical 
(ii) replacing or partially replacing the atom, chemical bond, or chemical structure portion corresponding to the navigation position in the in-progress chemical structure with the chemical structure associated with the selected action, and/or 
(iii) modifying the atom, chemical bond, chemical structure portion, or a reaction arrow corresponding to the navigation position in the in-progress chemical structure according to the selected action.

providing, by a processor of a computing device, a graphical representation of at least a portion of an in-progress chemical structure for presentation on a graphical display in a canvas panel of the context-aware virtual keyboard; 
receiving, by the processor, an input, from a navigation control panel of the 
identifying, by the processor, based at least in part on the selected navigation position, a set of candidate actions and display the set of candidate actions on the graphical display in a selection control panel of the context-aware virtual keyboard, wherein each action of the set of candidate actions is derived from an evaluation of whether the action is chemically feasible;
receiving, by the processor, an input from the selection control panel of the context-aware virtual keyboard corresponding to a selection of an action from the set of candidate actions; and 
updating, by the processor, the graphical representation based on the selected action by at least one of: 
(i) appending a chemical structure associated with the selected action to the in- progress chemical structure at an 
(ii) replacing or partially replacing the atom, bond, or chemical structure portion corresponding to the navigation position in the in-progress chemical structure with the chemical structure associated with the selected action; and 

(iii) modifying the atom, bond, chemical structure portion, or a reaction arrow corresponding to the navigation position in the in-progress chemical structure according to the selected action.

providing, by a processor of a computing device, a graphical representation of at least a portion of an in-progress chemical structure for presentation on a graphical display in a canvas panel of the context-aware virtual keyboard; 
receiving, by the processor, an input, from a navigation control panel of the 
identifying, by the processor, based at least in part on the selected navigation position, a set of candidate actions and display the set of candidate actions on the graphical display in a selection control panel of the context-aware virtual keyboard; 




receiving, by the processor, an input from the selection control panel of the context-aware virtual keyboard corresponding to a selection of an action from the set of candidate actions; and 
updating, by the processor, the graphical representation based on the selected action by: 
(i) appending a chemical structure associated with the selected action to the 
(ii) replacing or partially replacing the atom, bond, or chemical structure portion corresponding to the navigation position in the in-progress chemical structure with the chemical structure associated with the selected action, and/or 
(iii) modifying the atom, bond, chemical structure portion, or a reaction arrow corresponding to the navigation position in the in-progress chemical structure according to the selected action. 

wherein each action of the set of candidate actions corresponds to a modification to the location of the atom, chemical bond, chemical structure portion, or reaction arrow corresponding to the selected navigation position.
2. The apparatus of claim 1, 
wherein each action of the set of candidate actions corresponds to a modification to the location of the atom, chemical bond, chemical structure portion, or reaction arrow corresponding to the selected navigation position.
14. The method of claim 10, 
wherein the set of candidate actions comprise one or more members comprising: (i) adding a carbon ring; (ii) adding a chemical bond; (iii) adding an 

wherein the set of candidate actions comprise one or more members selected from the group consisting of (i) adding a carbon ring, (ii) adding a chemical bond, 

updating the set of candidate actions in real-time based on the selected navigation position.
4. The apparatus of claim 1,
wherein the instructions, when executed, cause the processor to update the set of candidate actions in real-time based on the selected navigation position.
16. The method of claim 10, 
wherein, when the navigation position corresponds to the location of an atom, the set of candidate actions comprise one or more of: (i) adding a carbon ring; (ii) adding a chemical bond; (iii) adding an atom; and, (iv) adding a text entry.
5. The apparatus of claim 1,
wherein, when the navigation position corresponds to the location of an atom, the set of candidate actions comprise one or more members selected from the group consisting of (i) adding a carbon ring, (ii) adding a chemical bond, (iii) adding an atom, and (iv) adding a text entry.
17. The method of claim 10, 
wherein, when the navigation position corresponds to the location of a first chemical bond, the set of candidate actions comprise one or of: (i) adding a carbon ring; (ii) adding a second chemical bond; (iii) adding an atom; (iv) 

wherein, when the navigation position corresponds to the location of a first chemical bond, the set of candidate actions comprise one or more members selected from the group consisting of (i) adding a carbon ring, (ii) adding a second 

wherein, when the navigation position corresponds to the location of a chemical structure portion, the set of candidate actions comprise one or more of: (i) selecting a different chemical structure portion; (ii) creating a reaction; (iii) duplicating the chemical structure portion; and, (iv) joining the chemical structure portion to a different chemical structure portion at a bond or atom.
7. The apparatus of claim 1, 
wherein, when the navigation position corresponds to the location of a chemical structure portion, the set of candidate actions comprise one or more members selected from the group consisting of (i) selecting a different chemical structure portion, (ii) creating a reaction, (iii) duplicating the chemical structure portion, and (iv) joining the chemical structure portion to a different chemical structure portion at a bond or atom.
19. The method of claim 10, 
wherein, when the navigation position corresponds to the location of a reaction arrow, the set of candidate actions comprise one or more of: (i) adding reaction conditions; and, (ii) adding associated reagents or reactants.
8. The apparatus of claim 1,
wherein, when the navigation position corresponds to the location of a reaction arrow, the set of candidate actions comprise one or more members selected from the group consisting of (i) adding reaction conditions and (ii) adding associated reagents and/or reactants.


wherein each action of the set of candidate actions is derived from an evaluation of whether it is chemically feasible to: (i) append, to an atom, bond, or chemical structure portion associated with the selected navigation position, a chemical structure associated with the action; or, (ii) replace or partially replace the atom, bond, or chemical structure portion associated with the selected navigation position with the atom, bond, or chemical structure portion structure associated with the action.
9. The apparatus of claim 1,
wherein each action of the set of candidate actions is derived from an evaluation of whether it is chemically feasible to (i) append, to an atom, bond, or chemical structure portion associated with the selected navigation position, a chemical structure associated with the action or (ii) replace or partially replace the atom, bond, or chemical structure portion associated with the selected navigation position with the atom, bond, or chemical structure portion structure associated with the action.


U.S. Patent No. 10453560 B1 claims 1 and 34 does not appear to expressly teach “wherein each action of the set of candidate actions is derived from an evaluation of whether the action is chemically feasible” of claims 1 and 10 in instant application. Therefore, Smith et al. (US Pub. NO. 20130222265 A1) discloses wherein each action of the set of candidate actions is derived from an evaluation of whether the action is chemically feasible (“Fig:15 and [0067]; methods may prevent addition of the structure element representation 1504 to the chemical structure representation 1502 if the addition is not chemically feasible”).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of patented claims 1 and 34 to comprise wherein each action of the set of candidate actions is derived from an evaluation of whether the action is chemically feasible of claims 1 and 10 in instant application. One would have been motivated to make such a combination to provide more efficient and intuitive user interfaces for drawing and editing chemical structures on a touch screen or touch pad of an electronic device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over John D. Clark et al. (US Pub. NO. 20130061163 A1, Clark) in a view of Benjamin Firooz Ghassabian (US Publication 20110291940 A1, hereinafter Ghassabian) and in a view of Robin Young Smith et al. (US Pub. NO. 20130222265 A1, Smith).
Regarding Claim 1 is an independent claim; Clark teaches an apparatus for creating or editing a graphical representation of a chemical structure using a context-aware virtual keyboard, the apparatus comprising: a memory for storing a set of instructions; and a processor for executing the set of instructions, wherein the instructions, when executed, cause the processor to (Clark: Fig:1B and [0058]; display/touch-screen interface is coupled to a processor 14, which is itself coupled to a program/data memory 16 storing operating system and application programs): 
provide a graphical representation of at least a portion of an in-progress chemical structure for presentation on a graphical display in a canvas panel of the context-aware virtual keyboard (Clark: Fig:4 and [0065]; process begins with observing an existing molecular structure, further see into Fig:24-25 and [0146]; the atom to be edited is selected by a single tap. Adding a group abbreviation may be accomplished by selecting the desired abbreviation on the abbreviation group wheel 52, (“Examiner consider as selection of a point occurs though touch and displays a contextual information for selection (e.g. Figure 24)”), further see into [0099]; Creating and editing of molecular structures on a touch-screen may include many of the creating and editing operations previously performed using a mouse or a keyboard); 
receive an input, corresponding to a selection of a navigation position, wherein the navigation position corresponds to the location of an atom, a chemical bond, a chemical structure portion, or a reaction arrow in the graphical representation (Clark: Fig:4 and [0084]; selection of one atom, functional group, or bond in the context of one or more atoms, bonds, or molecules may be accomplished by operating the touch-screen with a particular gesture, a single tap. The molecules may be selected in relation to any part of the overall system. The machine then interprets the gesture as an atom, a functional group, or a bond selection); 
identify, based at least in part on the selected navigation position, a set of candidate actions and display the set of candidate actions on the graphical display in a selection control panel of the context-aware virtual keyboard (Clark: Fig:16 and [0122]; Creating an intermolecular bond from two selected atoms from two distinct molecules may be accomplished by operating the touch-screen, (“see into Fig:16 after selecting two atoms to create intermolecular bond will update area 24 including desired bond modifier buttons on the drawing surface), 
However Clark may not obviously recite every aspect of
receive an input, from a navigation control panel of the context-aware virtual keyboard, 
However, Ghassabian teaches:
receive an input, from a navigation control panel of the context-aware virtual keyboard (Ghassabian: Fig:6 and [0142]; during a “COMMAND” mode instance. As an example, after the user enters into said mode, a gliding action provided anywhere on the screen duplicating a gliding action departing from the center key 281005 in the direction of any of the four (“arrow”) keys 281001 to 281004 may duplicate the function of the corresponding arrow key of a PC keyboard such as navigating the on-screen text cursor in the corresponding direction within the text, or navigating the on-screen pointing icon in the corresponding direction on the screen), 
Clark with further a method to assign a virtual keypad to the touch sensitive pad such that user gestures on the pad correspond to keys of the virtual keypad as taught by Ghassabian, especially noting that Ghassabian teaches to assign a virtual keypad may duplicate the function of the corresponding arrow key with Clark’s editing a chemical structure on a touch-screen method. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a highly accurate data/text entry system using few keys available on the keyboard quickly and easily.

However Clark and Ghassabian may not obviously recite every aspect of
wherein each action of the set of candidate actions is derived from an evaluation of whether the action is chemically feasible; 
receive an input from the selection control panel of the context-aware virtual keyboard corresponding to a selection of an action from the set of candidate actions; and 
update the graphical representation based on the selected action by at least one of: (i) appending a chemical structure associated with the selected action to the in-progress chemical structure at an atom, chemical bond, or chemical structure portion corresponding to the navigation position; (ii) replacing or partially replacing the atom, chemical bond, or chemical structure portion corresponding to the navigation position in the in-progress chemical structure with the chemical structure associated with the selected action; and, (iii) modifying the atom, chemical bond, chemical structure portion, or a reaction arrow corresponding to the navigation position in the in-progress chemical structure according to the selected action.
However, Smith teaches:
wherein each action of the set of candidate actions is derived from an evaluation of whether the action is chemically feasible (Smith: Fig:15 and [0067]; methods may prevent addition of the structure element representation 1504 to the chemical structure representation 1502 if the addition is not chemically feasible, further see into [0054]; if the user attempts to add a triple bond to a chemical structure representation and the triple bond is not feasible, the user may be prevented from adding the triple bond. Likewise, if the user attempts to introduce a stereo chemical bond assignment that is not chemically valid, the user may be prevented from introducing the stereo chemical bond assignment. Similar rules may be used to prevent the user from adding structural elements, such as bonds or atoms, to a chemical structure representation that would result in a chemically invalid structure. In one embodiment, the rules are used to determine one or more “snap-to” positions at locations of feasible attachment of a group or structural element the user is attempting to add to the chemical structure representation); 
receive an input from the selection control panel of the context-aware virtual keyboard corresponding to a selection of an action from the set of candidate actions (Smith: Fig:2 and [0057]; the user may select the chemical structure element 206 by tapping the input interface 100 at a location corresponding to the chemical structure element 206); and 
update the graphical representation based on the selected action by at least one of: (i) appending a chemical structure associated with the selected action to the in-progress chemical structure at an atom, chemical bond, or chemical structure portion corresponding to the navigation position (Smith: Fig:2 and [0057]; the user may edit the chemical structure representation 106 by selecting an atom or bond location in the chemical structure representation. The atom or bond location may be selected by, for example, delivering a tap gesture upon the input interface at a location corresponding to the atom or bond in the working view. The user may then modify the chemical structure representation 106 at the atom or bond location by selecting a representation of a chemical structure element 206 from a menu 208 on the graphical display); (ii) replacing or partially replacing the atom, chemical bond, or chemical structure portion corresponding to the navigation position in the in-progress chemical structure with the chemical structure associated with the selected action; and, (iii) modifying the atom, chemical bond, chemical structure portion, or a reaction arrow corresponding to the navigation position in the in-progress chemical structure according to the selected action.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user Clark and Ghassabian with further a method that allow a user to draw and edit a chemical structure using one or more gestures performed on an input interface as taught by Smith. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more efficient and intuitive user interfaces for drawing and editing chemical structures on a touch screen or touch pad of an electronic device.

In response to claim 4, is a dependent on claim 1, Clark, Ghassabian and Smith disclose a method comprising:
wherein the canvas panel comprises 50% or more of the display area of the graphical display (Clark: “See Fig:3 and 4 displayed the drawing surface more than a displayed panel for menu area”).

In response to claim 5, is a dependent on claim 1, Clark, Ghassabian and Smith disclose a method comprising:
However Clark may not obviously recite every aspect of
wherein the navigation control panel comprises directional arrows for selecting the navigation position. 
However, Ghassabian teaches:
wherein the navigation control panel comprises directional arrows for selecting the navigation position (Ghassabian: Fig:6 and [0142]; during a “COMMAND” mode instance. As an example, after the user enters into said mode, a gliding action provided anywhere on the screen duplicating a gliding action departing from the center key 281005 in the direction of any of the four (“arrow”) keys 281001 to 281004 may duplicate the function of the corresponding arrow key of a PC keyboard such as navigating the on-screen text cursor in the corresponding direction within the text, or navigating the on-screen pointing icon in the corresponding direction on the screen), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user Clark with further a method to assign a virtual keypad to the touch sensitive pad such that user gestures on the pad correspond to keys of the virtual keypad as taught by Ghassabian. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a highly accurate data/text entry system using few keys available on the keyboard quickly and easily.

In response to claim 6, is a dependent on claim 1, Clark, Ghassabian and Smith disclose a method comprising:
wherein the set of candidate actions are displayed as a plurality of action icons in the selection control panel (Clark: Fig:3; “Fig:3 displayed graphical user interface includes buttons 24, a number wheel 26, and a chemical group wheel 28”).

In response to claim 7, is a dependent on claim 6, Clark, Ghassabian and Smith disclose a method comprising:
wherein each of the plurality of action icons has a display area in a range from 30 to 50 pixels (Clark: Fig:3; “Fig:3 displayed graphical user interface includes buttons 24, a number wheel 26, and a chemical group wheel 28 into a small area compare to the drawing surface”, further see into [0082]; the full drawing surface may be truncated in order to save space, “Clark does not expressly disclose the plurality of action icons has a display area in a range from about 30 to about 50 pixels. However, a change in size is generally recognized as not being sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)”).

In response to claim 13, is a dependent on claim10, Clark, Ghassabian and Smith disclose a method comprising:
However Clark and Ghassabian may not obviously recite every aspect of
wherein each action of the set of candidate actions corresponds to a modification to the location of the atom, chemical bond, chemical structure portion, or reaction arrow corresponding to the selected navigation position.
Smith teaches:
wherein each action of the set of candidate actions corresponds to a modification to the location of the atom, chemical bond, chemical structure portion, or reaction arrow corresponding to the selected navigation position (Smith: Fig:2 and [0057]; the user may edit the chemical structure representation 106 by selecting an atom or bond location in the chemical structure representation. The atom or bond location may be selected by, for example, delivering a tap gesture upon the input interface at a location corresponding to the atom or bond in the working view. The user may then modify the chemical structure representation 106 at the atom or bond location by selecting a representation of a chemical structure element 206 from a menu 208 on the graphical display).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark and Ghassabian with further a method that allow a user to draw and edit a chemical structure using one or more gestures performed on an input interface as taught by Smith. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more efficient and intuitive user interfaces for drawing and editing chemical structures on a touch screen or touch pad of an electronic device.

In response to claim 14, is a dependent on claim 10, Clark, Ghassabian and Smith disclose a method comprising:
However Clark and Ghassabian may not obviously recite every aspect of
wherein the set of candidate actions comprise one or more members comprising: (i) adding a carbon ring; (ii) adding a chemical bond; (iii) adding an atom; (iv) adding a text entry; (v) changing a bond angle; (vi) changing a chemical bond type; (vii) rotating a chemical bond by an angle; and, (viii) flipping a chemical bond around an axis.
However, Smith teaches:
wherein the set of candidate actions comprise one or more members comprising: (i) adding a carbon ring; (ii) adding a chemical bond; (iii) adding an atom (Smith: Fig:2 and [0057]; selecting the chemical structure element 206 adds the chemical structure element 206 to the chemical structure representation 106 at the atom or bond location); (iv) adding a text entry; (v) changing a bond angle; (vi) changing a chemical bond type (Smith: Fig:12 and [0065]; FIG. 12, in various embodiments, the user changes a stereo chemical bond assignment in the chemical structure representation 300); (vii) rotating a chemical bond by an angle (Smith: Fig:16 and [0068]; FIG. 16, the user rotates a chemical structure representation 1600); and, (viii) flipping a chemical bond around an axis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark and Ghassabian with further a method that allow a user to draw and edit a chemical structure using one or more gestures performed on an input interface as taught by Smith. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more efficient and intuitive user interfaces for drawing and editing chemical structures on a touch screen or touch pad of an electronic device.

In response to claim 15, is a dependent on claim 10, Clark, Ghassabian and Smith disclose a method comprising:
updating the set of candidate actions in real-time based on the selected navigation position (Clark: Fig:24-25 and [0146]; the atom to be edited is selected by a single tap. Adding a group abbreviation may be accomplished by selecting the desired abbreviation on the abbreviation group wheel 52, (“Examiner consider as selection of a point occurs though touch and displays a contextual information for selection (e.g. Figure 24)”).

In response to claim 16, is a dependent on claim 10, Clark, Ghassabian and Smith disclose a method comprising:
wherein, when the navigation position corresponds to the location of an atom Clark: Fig:4 and [0084]; selection of one atom, functional group, or bond in the context of one or more atoms, bonds, or molecules may be accomplished by operating the touch-screen with a particular gesture, a single tap. The molecules may be selected in relation to any part of the overall system. The machine then interprets the gesture as an atom, a functional group, or a bond selection),
However Clark and Ghassabian may not obviously recite every aspect of
the set of candidate actions comprise one or more of: (i) adding a carbon ring; (ii) adding a chemical bond; (iii) adding an atom; and, (iv) adding a text entry.
However, Smith teaches:
the set of candidate actions comprise one or more of: (i) adding a carbon ring; (ii) adding a chemical bond; (iii) adding an atom; and, (iv) adding a text entry (Smith: Fig:2 and [0057]; selecting the chemical structure element 206 adds the chemical structure element 206 to the chemical structure representation 106 at the atom or bond location).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark and Ghassabian with further a method that allow a user to draw and edit a chemical structure using one or more gestures performed on an input interface as taught by Smith. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more efficient and intuitive user interfaces for drawing and editing chemical structures on a touch screen or touch pad of an electronic device.

In response to claim 17, is a dependent on claim 10, Clark, Ghassabian and Smith disclose a method comprising:
wherein, when the navigation position corresponds to the location of an atom Clark: Fig:4 and [0084]; selection of one atom, functional group, or bond in the context of one or more atoms, bonds, or molecules may be accomplished by operating the touch-screen with a particular gesture, a single tap. The molecules may be selected in relation to any part of the overall system. The machine then interprets the gesture as an atom, a functional group, or a bond selection),
However Clark and Ghassabian
the set of candidate actions comprise one or of: (i) adding a carbon ring; (ii) adding a second chemical bond; (iii) adding an atom; (iv) adding a text entry; (v) changing an angle of the first chemical bond; (vi) changing a bond type of the first chemical bond; (vii) rotating the first chemical bond by an angle; and, (viii) flipping the first chemical bond around an axis.
However, Smith teaches:
the set of candidate actions comprise one or of: (i) adding a carbon ring (Smith: Fig:2 and [0057]; selecting the chemical structure element 206 (“element 206 consider as a carbon ring”) adds the chemical structure element 206 to the chemical structure representation 106 at the atom or bond location); (ii) adding a second chemical bond; (iii) adding an atom; (iv) adding a text entry; (v) changing an angle of the first chemical bond; (vi) changing a bond type of the first chemical bond; (vii) rotating the first chemical bond by an angle; and, (viii) flipping the first chemical bond around an axis.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark and Ghassabian with further a method that allow a user to draw and edit a chemical structure using one or more gestures performed on an input interface as taught by Smith. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more efficient and intuitive user interfaces for drawing and editing chemical structures on a touch screen or touch pad of an electronic device.

In response to claim 18, is a dependent on claim 10, Clark, Ghassabian and Smith disclose a method comprising:
wherein, when the navigation position corresponds to the location of an atom (Clark: Fig:5 and [0087]; selection of one molecule in the context of other molecules may be accomplished by operating the touch-screen),
However Clark and Ghassabian
the set of candidate actions comprise one or more of: (i) selecting a different chemical structure portion; (ii) creating a reaction; (iii) duplicating the chemical structure portion; and, (iv) joining the chemical structure portion to a different chemical structure portion at a bond or atom.
However, Smith teaches:
the set of candidate actions comprise one or more of: (i) selecting a different chemical structure portion; (ii) creating a reaction; (iii) duplicating the chemical structure portion; and, (iv) joining the chemical structure portion to a different chemical structure portion at a bond or atom (Smith: Fig:13-14 and [0066]; FIGS. 13 and 14, in certain embodiments, a user joins two chemical structure representations together by performing a pinch gesture, further see into [0067]; arget 1500 has been selected by tapping or pressing the first location, the user contacts the input interface 100 with a second finger at a second location corresponding to a chemical structure element representation 1504 in a menu 1506).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark and Ghassabian with further a method that allow a user to draw and edit a chemical structure using one or more gestures performed on an input interface as taught by Smith. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more efficient and intuitive user interfaces for drawing and editing chemical structures on a touch screen or touch pad of an electronic device.

In response to claim 20, is a dependent on claim 10, Clark, Ghassabian and Smith disclose a method comprising:
However Clark and Ghassabian may not obviously recite every aspect of
wherein each action of the set of candidate actions is derived from an evaluation of whether it is chemically feasible to: (i) append, to an atom, bond, or chemical structure portion associated with the selected navigation position, a chemical structure associated with the action; or, (ii) replace or partially replace the atom, bond, or chemical structure portion associated with the selected 
However, Smith teaches:
wherein each action of the set of candidate actions is derived from an evaluation of whether it is chemically feasible to: (i) append, to an atom, bond, or chemical structure portion associated with the selected navigation position, a chemical structure associated with the action (Smith: Fig:15 and [0067]; methods may prevent addition of the structure element representation 1504 to the chemical structure representation 1502 if the addition is not chemically feasible, further see into [0054]; if the user attempts to add a triple bond to a chemical structure representation and the triple bond is not feasible, the user may be prevented from adding the triple bond. Likewise, if the user attempts to introduce a stereo chemical bond assignment that is not chemically valid, the user may be prevented from introducing the stereo chemical bond assignment. Similar rules may be used to prevent the user from adding structural elements, such as bonds or atoms, to a chemical structure representation that would result in a chemically invalid structure. In one embodiment, the rules are used to determine one or more “snap-to” positions at locations of feasible attachment of a group or structural element the user is attempting to add to the chemical structure representation); or, (ii) replace or partially replace the atom, bond, or chemical structure portion associated with the selected navigation position with the atom, bond, or chemical structure portion structure associated with the action.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark and Ghassabian with further a method that allow a user to draw and edit a chemical structure using one or more gestures performed on an input interface as taught by Smith. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more efficient and intuitive user interfaces for drawing and editing chemical structures on a touch screen or touch pad of an electronic device.

claim 10 is similar in scope to claim 1 and is rejected similarly.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark, Ghassabian and Smith as applied to claim 1, and in a further view of Jason Tyler Griffin et al. (US Publication 20130125036 A1, hereinafter Griffin).
In response to claim 2, is a dependent on claim 1, Clark, Ghassabian and Smith disclose a method comprising:
However Clark, Ghassabian and Smith may not obviously recite every aspect of
wherein the set of instructions, when executed, further cause the processor to arrange the set of candidate actions in a ranked order and display a selection of the top ranked candidate actions on the graphical display as predictive action icons. 
However, Griffin teaches:
wherein the set of instructions, when executed, further cause the processor to arrange the set of candidate actions in a ranked order and display a selection of the top ranked candidate actions on the graphical display as predictive action icons (Griffin: Fig:2 and [0049]; at block 230, the generated set of characters from block 220 can be ranked. The rankings reflect the likelihood that a candidate set of characters might have been intended by the user, or might be chosen by a user compared to another candidate set of characters, further see into [0051]; At block 240, the processor determines which of the set of characters to display based on the ranking. For example, higher ranked sets of characters are more likely to be determined that they should be displayed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark, Ghassabian and Smith with further a method to assign a keyboard predictive display and generation of a set of characters as taught by Griffin. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a virtual keyboard that permit the user of an electronic device to input characters without diverting attention from the keyboard and subsequently refocusing (Griffin:[0025]).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Ghassabian and Smith as applied to claims 1 and 10, and in further view of Prasenjit Dey et al. (US Publication 20170140669 A1, hereinafter Dey).
In response to claim 3, is a dependent on claim 1, Clark, Ghassabian and Smith disclose a method comprising:
However Clark, Ghassabian and Smith may not obviously recite every aspect of
wherein each action of the set of candidate actions is derived from a document using a parsing technique. 
However, Dey teaches:
wherein each action of the set of candidate actions is derived from a document using a parsing technique (Dey: [0009]; authoring content for the experiment by performing cognitive content search and parsing the content in one or more documents automatically to generate an experiment manifest, further see into [0053]-[0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark, Ghassabian and Smith with further a method for performing a virtual experiment using one or more mobile communications devices as taught by Dey. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a powerful authoring and meta-data framework which allows the parties in the ecosystem to declaratively create more and more new reactions without requiring any change in the application code (Dey: [0044]).

In response to claim 19, is a dependent on claim 10, Clark, Ghassabian and Smith disclose a method comprising:
wherein, when the navigation position corresponds to the location of a reaction arrow (Clark: Fig:26 and [0151]; Creating a reaction arrow may be accomplished by operating the touch-screen, further see into [0153]; A molecule is selected, or otherwise denoted, and then operating the touch-screen with a particular gesture, single finger swipe to the left or right. The machine then interprets the gesture as a swipe, retrieves the commands for the operation from the Gesture Dictionary, and then executes the desired reaction arrow generation, as visualized on the display screen. A reaction arrow is then displayed positioned to the right of the selected molecule and in relation to any non-moving parts of the overall system),
However Clark, Ghassabian and Smith may not obviously recite every aspect of
the set of candidate actions comprise one or more of: (i) adding reaction conditions; and, (ii) adding associated reagents or reactants.
However, Dey teaches:
the set of candidate actions comprise one or more of: (i) adding reaction conditions; and, (ii) adding associated reagents or reactants (Dey: Fig:7 and [0062]; the chemicals are mixed, a contextual menu is displayed to catalyze the reaction between the chemicals. This contextual menu may indicate, for example, that heat, shaking, or light is used to catalyze the reaction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark, Ghassabian and Smith with further a method for performing a virtual experiment using one or more mobile communications devices as taught by Dey. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a powerful authoring and meta-data framework which allows the parties in the ecosystem to declaratively create more and more new reactions without requiring any change in the application code (Dey: [0044]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Ghassabian and Smith as applied to claim 1, and in further view of Mingte Chen et al. (US Publication 20070192725 A1, hereinafter Chen).
In response to claim 8, is a dependent on claim1, Clark, Ghassabian and Smith disclose a method comprising:
However Clark, Ghassabian and Smith
wherein the selection control panel displays 20 icons or less on each of a plurality of selection screens, and comprises a scroll icon for switching between the selection screens. 
However, Chen teaches:
wherein the selection control panel displays 20 icons or less on each of a plurality of selection screens, and comprises a scroll icon for switching between the selection screens (Chen: FIG. 1 b and [0023]; “FIG. 1 b, displayed 10 icons into a toolbar which are less than 20 icons”, further see into [0023]; scroll control symbol 114 can be included at the end of the toolbar 102 when there is not enough space to display all of the icons associated with the toolbar 102 on the GUI 100. The scroll control 114 can be selected to scroll the icons on the toolbar 102 to the left or right. This can force icons off the toolbar 102 at one end to allow the user to access the desired icon(s) at the other end).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark, Ghassabian and Smith with further a method to display comprises a plurality of selectable icons and a control symbol in a toolbar as taught by Chen. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a toolbar in a user interface that includes one or more control symbols that can be selected to expand or contract the number of selectable icons displayed within the toolbar, thereby leaving more space available for a display area (Chen:[0004]).

In response to claim 9, is a dependent on claim1, Clark, Ghassabian and Smith disclose a method comprising:
However Clark, Ghassabian and Smith may not obviously recite every aspect of
wherein the set of candidate actions are stored in the memory. 
However, Chen teaches:
wherein the set of candidate actions are stored in the memory (Chen: FIG. [0030]; user interface for configuring the icons can allow the user store sets of icons with an associated control symbol 106. The stored sets of icons can be included in different toolbars).
Clark, Ghassabian and Smith with further a method to display comprises a plurality of selectable icons and a control symbol in a toolbar as taught by Chen. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a toolbar in a user interface that includes one or more control symbols that can be selected to expand or contract the number of selectable icons displayed within the toolbar, thereby leaving more space available for a display area (Chen:[0004]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Ghassabian and Smith as applied to claim 10, and in further view of Andrew Smellie et al. (US Publication 20140173475 A1, hereinafter Smellie).
In response to claim 11, is a dependent on claim10, Clark, Ghassabian and Smith disclose a method comprising:
However Clark, Ghassabian and Smith may not obviously recite every aspect of
wherein receiving the graphical representation of the in-progress chemical structure comprises importing the chemical structure from an electronic laboratory notebook (ELN) system. 
However, Smellie teaches:
wherein receiving the graphical representation of the in-progress chemical structure comprises importing the chemical structure from an electronic laboratory notebook (ELN) system (Smellie: [0019]; receiving the graphical representation of the at least part of the chemical structure includes importing the chemical structure from an electronic laboratory notebook (ELN) system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark, Ghassabian and Smith with further a method for chemical structure drawing applications as taught by Smellie. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a method that allow a user to electronically draw and edit a chemical structure in a user-friendly, intuitive way (Smellie:[0003]).

In response to claim 12, is a dependent on claim10, Clark, Ghassabian and Smith disclose a method comprising:
However Clark, Ghassabian and Smith may not obviously recite every aspect of
wherein receiving the graphical representation of the in-progress chemical structure comprises receiving the graphical representation of the chemical structure from a registration system having identified and stored the graphical representation of the chemical structure. 
However, Smellie teaches:
wherein receiving the graphical representation of the in-progress chemical structure comprises receiving the graphical representation of the chemical structure from a registration system having identified and stored the graphical representation of the chemical structure (Smellie: [0019]; Receiving the graphical representation of the at least part of the chemical structure may include receiving the graphical representation of the chemical structure from a registration system having identified and stored the graphical representation of the chemical structure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method of editing a chemical structure on a touch-screen graphical user interface as taught in Clark, Ghassabian and Smith with further a method for chemical structure drawing applications as taught by Smellie. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a method that allow a user to electronically draw and edit a chemical structure in a user-friendly, intuitive way (Smellie:[0003]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145